Citation Nr: 1027576	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for generalized 
anxiety disorder with panic disorder, currently rated as 30 
percent disabling.

2.  Entitlement to an increased initial rating for 
hypothyroidism, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran served on active duty from January 1989 to January 
1992, and from January 1994 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Veteran's most recent VA-directed examinations relevant to 
anxiety disorder and hypothyroidism were conducted in November 
2008.  The reports of these examinations reflect that the Veteran 
takes daily medication for control of these service-connected 
disabilities.  He reported to the psychiatric examiner that he 
was seeing a psychiatrist every three weeks and seeing his doctor 
weekly for treatment of these disabilities.  However, the record 
does not reflect any treatment records as described by the 
Veteran nor does it document whether these records were sought by 
VA in connection with the claims.  

In addition, the Veteran's representative submitted an 
appellant's post-remand brief in March 2010 in which it was 
generally asserted that the Veteran's anxiety disorder and 
hypothyroidism symptoms were worse than noted in these 
examination reports.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  According 
to the Veteran's statements, it appears that there are relevant 
outstanding medical treatment records which should be obtained 
prior to appellate review.  

In light of these circumstances, this case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
anxiety disorder and hypothyroidism during 
the period of this claim.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.
No action is required of the Veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


